Cooks, J.,
Dissenting in part and agree in part.
hThe trial court and the majority err as a matter of law in considering any of Micah’s reimbursement claims and in awarding him any amounts for his asserted reimbursement claims. He was not entitled to raise these claims or present any evidence or testimony regarding them. The court was without authority to make such awards. Micah did not appeal the trial court’s judgment making Kristin’s Detailed Descriptive List the order of the court. That judgment is final. The majority says “Shortly before trial [Kristin] filed a Combined Detailed Descriptive List in which she listed all of her and Micah’s reimbursement claims. Micah also filed an Amended Detailed Descriptive List and a Combined Detailed Descriptive List.” Micah was not entitled to file any Detailed Descriptive List, amended or combined. Kristin filed a list shortly before trial in which she showed the claims Micah asserted simply to set forth the reimbursement claims Micah was still pursuing even though he had lost his right to do so. Contrary to the majority’s reasoning, Kristin’s setting forth Micah’s purported reimbursement claims did not revive Micah’s extinguished claims. Kristin does not make Micah’s reimbursement claims her own by merely indicating what he was asserting were his reimbursement claims.
|gThe rules for partitioning community property and determining the parties’ reimbursement claims are found in the Louisiana Civil Code, Articles 2356-2369.8, and in Louisiana Revised Statutes 9:2801 (emphasis added), which provides:
A. When the spouses are unable to agree on a partition of community property or on the settlement of the claims between the spouses arising either from the matrimonial regime, or from the co-ownership of former community property following termination of the matrimonial regime, either spouse, as an incident of the action that would result in a termination of the matrimonial regime or upon termination of the matrimonial regime or thereafter, may institute a proceeding, which shall be conducted in accordance with the following rules:
(l)(a) Within forty-five days of service of a motion by either party, each party shall file a sworn detailed descriptive list of all community property, the fair market value and location of each asset, and all community liabilities. For good cause shown, the court may extend the time period for filing a detailed descriptive list. If a party fails to file a sworn detailed descriptive list timely, the other party may file a rule to show cause why its sworn detailed descriptive list should not be deemed to constitute a judicial determination of the community assets and liabilities. At the hearing of the rule to show cause, the court may either grant the request or, for good cause *225shown, extend the time period for filing a sworn detailed descriptive list. If the court grants the request, no traversal shall be allowed.
(b)Each party shall affirm under oath that the detailed descriptive list filed by that party contains all of the community assets and liabilities then known to that party. Amendments to the descriptive lists shall be permitted. No inventory shall be required.
(2) Within sixty days of the date of service of the last filed detailed descriptive list, each party shall either traverse or concur in the inclusion or exclusion of each asset and liability and the valuations contained in the detailed descriptive list of the other party. For good cause shown, the court may extend the time period for a party to traverse or concur in the detailed descriptive list of the other party. The trial of the traverses may be by summary procedure. At the trial of the traverses, the court shall determine the community assets and liabilities; the valuation of assets shall be determined at the trial on the merits. The court, in its discretion, may by ordinary procedure try and determine at one hearing all issues, including those raised in the traverses.
(3) The court may appoint such experts pursuant to Articles 192 and 373 of the Louisiana Code of Civil Procedure as it deems proper | ato assist the court in the settlement of the community and partition of community property, including the classification of assets as community or separate, the appraisal of community assets, the settlement of the claims of the parties, and the allocation of assets and liabilities to the parties.
(4) The court shall then partition the community in accordance with the following rules:
(a) The court shall value the assets as of the time of trial on the merits, determine the liabilities, and adjudicate the claims of the parties.
(b) The court shall divide the community assets and liabilities so that each spouse receives property of an equal net value.
(c) The court shall allocate or assign to the respective spouses all of the community assets and liabilities. In allocating assets and liabilities, the court may divide a particular asset or liability equally or unequally or may allocate it in its entirety to one of the spouses. The court shall consider the nature and source of the asset or liability, the economic condition of each spouse, and any other circumstances that the court deems relevant. As between the spouses, the allocation of a liability to a spouse obligates that spouse to extinguish that liability. The allocation in no way affects the rights of creditors.
(d) In the event that the allocation of assets and liabilities results in an unequal net distribution, the. court shall order the payment of an equalizing sum of money, either cash or deferred, secured or unsecured, upon such terms and conditions as the court shall direct. The court may order the execution of notes, mortgages, or other documents as it deems necessary, or may impose a mortgage or lien on either community or separate property, movable or immovable, as security.
(e) In the event that the allocation of an asset, in whole or in part, would be inequitable to a party, the court may order the parties to draw lots for the asset or may order the private sale of the asset on such terms and conditions as the court deems proper, in-*226eluding the minimum price, the terms of sale, the execution of realtor listing agreements, and- the period of time during which the asset shall be . offered for private sale.
(f) Only in the event that an asset cannot . be allocated to a.party, assigned by the drawing of lots, or sold at private sale, shall the court order a partition thereof by licitation. The court may fix the minimum bids and other terms and conditions upon which the property is offered at public sale. In the event of a partition by licitation, the court shall expressly state the reasons why the asset |4cannot be allocated, assigned by the drawing of lots, or sold at private sale.
B. Those provisions of a domestic relations order or other judgment which partitions retirement or other deferred work benefits between former spouses shall be considered interlocutory until the domestic relations order has been granted “qualified” status from the plan administrator and/or until the judgment has been approved by the appropriate federal or state authority as being in compliance with applicable laws. Amendments to this interlocutory judgment to conform to the provisions of the plan shall be made with the consent of the parties or following a contradictory hearing by the court which granted the interlocutory judgment. The court issuing the domestic relations order or judgment shall maintain continuing jurisdiction over the subject matter and the parties until final resolution. .
C. In the absence of an agreement between the parties for an extension of time or the granting by the court of an extension for good cause, if a party fails to comply with any time limit provided in this Section, upon motion of the other party or upon its own motion, the court may award reasonable attorney fees1 and court "costs to the other party for the filing of or the response to the motion. If the court rules, pursuant to Subparagraph (A)(1)(a) of this Section, that the other party’s sworn detailed descriptive list be deemed to constitute the assets and liabilities of the community, then the court shall not award attorney fees and court costs to the other party.
The record reveals Kristin timely filed her Sworn Detailed Descriptive List. Micah did not timely file a Detailed Descriptive List. He attempted to file his own List some seventy-eight days late and again attempted to present a Detailed Descriptive List and Amended List before trial. Kristin filed a motion to make her List the order of the court and the trial court granted her motion. Micah did not seek review of the trial court’s ruling. Micah did not file a motion to traverse nor was he entitled to a traversal. See Gauthier v. Gauthier, 04-198 (La.App. 3 Cir. 11/10/04), 886 So.2d 681, writ not considered, 04-3019 (La. 2/18/05), 896 So.2d 15. This left Micah only the right to appear at trial and present evidence and argument concerning Kristin’s Descriptive List and Amended List relative to her claims properly preserved. The only thing Micah was entitled to do at trial was to |schallenge Kristin’s reimbursement claims. Id. In Gauthier, 886 So.2d at 688 (emphasis added), this court rejected Mr. Gauthier’s argument that the trial court should have considered his reimbursement claims (which he intended to raise) despite the fact that the court made Ms. Gauthier’s Detailed Descriptive List the order of the court:
- Mr. Gauthier’s assertion that the court’s refusal to consider his list accounts for the evidentiary insufficiency still does *227not warrant a new trial. He had ample opportunity to introduce his version of the list, and had no good reason for his failure to provide the list within the time provided. The trial court was within its discretion in refusing to consider his list as part ■ of the -evidence before it. Furthermore, once the court had adopted Ms. Gauthier’s list as the judicial determination of the community property, Mr. Gauthier could not traverse that list. La.R.S. 9:2801. Thus, the trial court did not abuse its discretion in concluding that the evidence was sufficient to support the judgment, since Ms. Gau-thier’s list represented the entire body of evidence the initial trial court could consider. Henderson [v. Sellers, 03-747 (La.App. 3 Cir. 12/17/03)], 861 So.2d 923; [Succession of] Willis, [96-479 (La.App. 3 Cir. 11/6/96) ], 682 So.2d 920.
More recently in Williams v. Williams, 07-541 p 6 (La.App. 3 Cir. 10/31/07), 968 So.2d 1234, 1238 (emphasis added), another panel of this court, relying on Gauthier, 886 So.2d 681, and Charles v. Charles, 05-129 (La.App. 1 Cir. 2/10/06), 923 So.2d 786, reiterated the constraints placed upon the party who fails to file their own Detailed Descriptive List timely and leaves in place the trial court ruling making the other spouse’s List the order of the court:
Similarly in Charles, 923 So.2d at 788, the first circuit stated:
Because the trial court had deemed at the April 6, 2004 hearing that Mildred’s sworn detailed descriptive list constituted a judicial determination of the community assets and liabilities, at the trial on the merits, the only issues before the trial court were the valuation of the 2000 Silverado truck and the patio cover, the distribution of these assets, the distribution of the Bank One and Hibernia Bank loans, any resulting equalizing payment that may have been due subsequent to the partition, see La. R.S. 9:2801 A(4), and Mildred’s claim for reimbursement.
1(¡Despite the fact that the trial court had previously deemed the detailed descriptive list filed by Joyce Williams a judicial determination of the community, Thomas Williams was free to challenge the reimbursement claim of his former wife at the November 20, 2006 partition trial.
Neither the trial court nor this court can address Micah’s extinguished reimbursement claims,
I agree with the majority's finding regarding the reimbursement claims awarded to Kristin which have not been appealed by Micah and therefore cannot be reduced. I also agree with the majority’s finding these claims are not subject to the limitation imposed by La. Civ. Code art. 2365 and 2367. These claims total 13,082.09,1 agree with the majority’s finding that Kristin is entitled to a reimbursement claim for use of her separate funds for community obligations in the amount of $938.28 and that these claims are subject to the limitation of liability provided in articles 2365 and 2367.
Turning to Kristin’s remaining issues I begin my analysis by setting forth the value of the sole asset of the community at the time of trial and the amount of liabilities at the time of trial. The parties stipulated to the value of the sole community asset, the horse trailer, as being $2,900, The parties also agree that at the time of trial there were no community liabilities. The only community liability listed in Kristin’s Sworn Detailed Descriptive List, made the order of the court is the debt to LeBlanc Trailer Sales which Kristin paid in full before trial. This payoff is set forth as a reimbursement claim.
*228Louisiana Civil Code Article 2365 governs reimbursement claims which arise when a spouse pays community obligations with her/his separate funds. This Article limits the liability of the spouse who owes reimbursement to one-half the net value of the community. In this case, the limit of liability of a spouse owing reimbursement for payment of community debts with separate funds is $1,450.17There are only two exceptions to this limitation: 1) “if the community obligation was incurred for the ordinary and customary expenses of the marriage;” or 2) “for the support, maintenance, or education of children of either spouse in keeping with the economic condition of the spouses.” La.Civ.Code art. 2365. If either of these exceptions applies then there is no limit of liability for the spouse owing reimbursement.
Neither party put forth any evidence or testimony to establish that any of the community obligations at issue are subject to either of these exceptions. In the absence of such evidence the law required the trial judge to limit a party’s reimbursement claim arising from the payment of a community obligation with that party’s separate funds to one-half the value of the community which is stipulated in this case to be $1,450.00. The trial judge erred in failing to abide by this provision. Louisiana Civil Code Article 2367 also addresses a spouse’s use of separate property for the benefit of the community property and includes the same limit of liability as Article 2365. It is apparent from the foregoing that the trial court erred in awarding Micah an equalization payment of $18,312.01. Kristin’s claim for reimbursements limited in liability was fixed by the trial court at $938.28. It is limited to a total of $1,450.00. Micah is entitled to a credit for his one-half value of the horse trailer because the trailer was awarded to Kristin. Thus, under the best scenario for Micah, he owes Kristin a reimbursement claim of $14,020.37, from which must be subtracted the sum of $1,450.00 representing Micah’s one-half value in the sole community asset which the court awarded to Kristin. Thus, at the very least, Micah owes Kristin $12,570.37. The majority acknowledges this conclusion. But the analysis does not end there. Kristin also appealed the trial court’s denials of certain claims asserted by her.
|8The trial court denied Kristin’s reimbursement claim for the payments she made on the horse trailer debt after the filing of the petition for divorce totaling $3,714.48. The parties stipulated that Kristin paid this amount with her separate funds. I agree with the majority’s finding that the trial court manifestly erred in denying Kristin’s reimbursement claim based on its factual finding that Kristin retained possession and use of the horse trailer during the pendency of the divorce. Thus, as the majority finds, Kristin is entitled to a reimbursement claim for payment of her one-half share of the community debt with her separate funds in the amount of $1,857.24. I also agree with the majority’s finding that this reimbursement claim is limited to $1450.00. When added to the reimbursement claims in Kristin’s favor outlined above, this then'entitles her to a limited reimbursement claim of $1,450.00 rather than the $938.28 awarded by the trial court.
The trial court also denied Kristin’s reimbursement claim of $4,122.65 based on the payment of Micah’s separate income tax liability with community funds. This figure represents one-half the amount paid and is not subject to any limitation of liability. This reimbursement claim falls under the provisions of La.Civ.Code art. 2364 which provides:
■ If community property has been used during the existence of the community *229property regime or former community property has been used thereafter, to satisfy a separate obligation of a spouse, the other spouse is entitled to reimbursement for one-half of the amount or . value that the property had at the time it was used.
The trial court denied this claim based on its finding that Kristin failed to prove this was a separate debt paid with community funds. This finding is. reviewed under the manifestly erroneous standard .of review. The trial court stated in its Reasons for Ruling and Judgment that it based its finding on the observation that in Kristin’s post trial memorandum she “described this claim as ‘either 2009 or |fl2010 income tax.” The majority finds the trial judge did not err in denying this claim. I disagree. I believe the evidence does not support this finding. The record shows the parties were married July 18, 2009 and divorced December 2, 2010. Thus there could be only two tax years relevant to the marriage, i.e. a portion of 2009, and most of 2010. Micah’s 2009 return was audited which resulted in payment of additional tax, penalty and interest during the pendency of the divorce. Micah had improperly claimed deductions for business expenses in his 2009 federal tax return on which he originally received a refund during the marriage. No payments were made on this tax obligation during the marriage. The 2010 taxes would not have been paid until sometime in 2011, which would be after the filing of the divorce petition. Thus, the only tax year for which the community funds were used would have been some earlier tax period preceding the marriage which would have been Micah’s sole responsibility. Micah acquiesced in his testimony that Kristin’s amount claimed for reimbursement of payment of taxes was a correct amount. The majority and trial court err in finding that Kristin failed to prove these community funds were used to pay Micah’s separate tax obligation for a tax debt preceding the marriage. Micah admitted in testimony that this tax debt related to a defunct business he owned prior to the marriage. Thus I believe the record shows Kristin is entitled to a reimbursement claim in the amount of $4,122.65, which the parties, and the majority, agree represents her one-half of the amount paid by the community to satisfy Micah’s separate obligation. This reimbursement claim is not subject to any limitation of liability.
The majority finds the trial court did not manifestly err in denying Kristin’s reimbursement claim for her community share of income earned by Micah during the marriage in his physical therapy practice but not received by Micah until after the parties filed for divorce and were no longer living together. I disagree with this | trifinding and the majority’s rationale. Community property is defined in Louisiana Civil Code Article 2388: 1
The community property comprises: property acquired during the existence of the legal regime through the effort, skill, or industry of either spouse; property acquired with community things or with community and separate things, unless classified as separate property under Article 2341; property donated to the spouses jointly; natural and civil fruits of community property; damages awarded for loss or injury to a thing belonging to the community; and all other property not classified by law as separate property.
Micah’s income generated during the marriage constitutes “property acquired during the existence of the legal regime through [his] effort, skill, or industry.” Id. It is not relevant to a determination of Kristin’s entitlement to these funds that they were not received in-hand by Micah until after the couple filed for divorce. *230Micah testified that these funds were earned by him in his physical therapy practice during the marriage. The parties agree that these sums totaled $18,050.00. Kristin concedes on appeal that Micah is entitled to withhold from that sum the amount of $2,000.00 as the amount he normally maintained in that account. Thus, Kristin is entitled to a reimbursement claim of one-half the sum of $16,050.00 which amounts to $8,025.00. This reimbursement claim is not subject to any limitation. It cannot be argued, as the majority contends, that this income was used for the benefit of the community because it was not received by Micah until after the community was terminated.
The majority finds the trial court did not err in denying Kristin’s reimbursement claim for payment of the note on Micah’s separately owned, personal truck with funds directly from Micah’s business LLC, his sole source of income during the marriage. I agree with this finding. The majority also finds the trial court did not err in denying Kristin’s reimbursement claim for insurance Inpayments made on Micah’s truck and his separately owned motorcycle with funds directly paid by Micah’s LLC. I also agree with this finding.
The trial court granted Kristin’s claim for reimbursement regarding funds in the parties’ community bank account retained by Micah. In his brief to this court Micah concedes, and the record shows, that during trial he informed the trial court that the correct balance in this account to be divided equally between the parties was $1,214.11. Nevertheless, the trial court awarded Kristin $406.53. Micah acquiesced in his trial testimony that Kristin is entitled to $607.05 for this reimbursement claim. He now, however, asserts in brief that the claim is subject to a credit of $401.06, but there is no evidence in the record to support that claim. The majority finds that because Micah testified at trial he thought the account had a balance of $401.06 on the day the parties were married and therefore that amount must be subtracted from the $1,214.11, I disagree with that finding. There is no evidence of record to substantiate that assertion. Kristin should be awarded the sum of $607.05 as a reimbursement claim.
Recapitulation
*231Kristin’s Unlimited Reimbursement Claims Granted By the Trial Court $13,082.09
Kristin’s Limited Reimbursement Claims Granted by the Trial Court $1,450.00
Payments made on horse trailer after Filing for divorce with Kristin’s separate funds $1,857.24
Payments made on Micah’s separate income tax Debt with community funds $4,122.65
Kristin’s community share of income earned by Micah during the marriage but received by him After the parties filed for divorce $8,025.00
Funds in the community bank account retained By Micah S607.05
SUB-TOTAL OWED TO KRISTIN $29,144.03
Amount to be credited to Micah for his One-half share of the horse trailer $1,450,00
TOTAL AMOUNT OWED TO KRISTIN $27,694.03
Jos I believe this is where the matter concludes. The majority finds Micah is entitled to present his reimbursement claims despite his failure to timely file a Detailed Descriptive List and despite the court ordering that Kristin’s List be made the order of the court, The majority cites no authority for this proposition and I believe it is contrary to settled law as set forth hereinabove. I disagree with the majority’s award of any reimbursement claims to Micah. Micah did not challenge the trial court’s judgment making Kristin’s List the order of the court and it is final. He therefore was not entitled to put forth any of his reimbursement claims, and both the majority and the trial court legally err in considering those claims and making any award therefor. For the reasons as stated I respectfully disagree with the ultimate conclusion of the majority that Kristin owes Micah $19,236.75. Kristin is entitled to a judgment in her favor in the amount of $27,694.03, plus all costs of this appeal.